Case 3:20-cv-00044-MHL Document4 Filed 01/31/20 Page/T oe kiPagelG# 2 PrintForm —

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA

APPLICATION TO QUALIFY AS A FOREIGN ATTORNEY UNDER LOCAL CIVIL RULE 83.1(D) AND LOCAL
CRIMINAL RULE 57.4
In Case Number 3:20-cv-00044 , Case Name _ Walls v. Apex Systems LLC

Party Represented by Applicant: Plaintiff
To: The Honorable Judges of the United States District Court for the Eastern District of Virginia
PERSONAL STATEMENT

FULL NAME (no initials, please) Michael Andrew Josephson

 

 

 

Bar Identification Number 24014780 State Texas
Firm Name Josephson Dunlap
Firm Phone #_713-352-1100 Direct Dial # FAX # 713-352-3300

 

 

 

E-Mail Address mjosephson@mybackwages.com
Office Mailing Address 11 Greenway Plz, Ste. 3050, Houston, TX 77046

Name(s) of federal court(s) in which I have been admitted US Supreme Ct, SDTX, EDTX, NDTX, 5th Circuit Ct. of Appeals

T certify that the rules of the federal court in the district in which | maintain my office extend a similar pro Aac vice admission
privilege to members of the bar of the Eastern District of Virginia.

I have not been reprimanded in any court nor has there been any action in any court pertaining to my conduct or fitness as a
member of the bar.

I hereby certify that, within ninety (90) days before the submission of this application, | have read the Local Rules of this Court
and that my knowledge of the Federal Rules of Civil Procedure, the Federal Rules of Criminal Procedure, and the Federal Rules of

Evidence is current.

   
 

/Jo,feghesyexemption from the admission fee.
L ™
(Applicahit’s Signature)

lam amnot_™_a full-time employee of the United States of America, and i

I, the undersigned, do certify that | am a member of the bar of this Court, not related to the applicant; that 1 know the applicant
personally, that the said applicant possesses all of the qualifications required for admission to the bar of this Court; that I have
examined the applicant’s personal statement. I affirm that his/her personal and professional character and standing are good, and
petition the court to admit the applicant pro hac vice.

cz V4 do

 

 

 

(Signature) (Date)
Zev Gnve// 2HORY
(Typed or Printed Name) (VA Bar Number)
Court Use Only:
Clerk’s Fee Paid or Exemption Granted
The motion for admission is GRANTED or DENIED

 

 

(Judge’s Signature) (Date)

 
